NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2839-16T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

LUIS J. ROSARIO,

     Defendant-Appellant.
___________________________

                    Submitted November 14, 2018 – Decided April 1, 2019

                    Before Judges Rothstadt, Gilson and Natali.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Passaic County, Indictment No. 16-04-0329.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Michele E. Friedman, Assistant Deputy
                    Public Defender, of counsel and on the brief).

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Lauren Bonfiglio, Deputy Attorney
                    General, of counsel and on the briefs).

PER CURIAM
      A jury convicted defendant of one count of second-degree certain persons

not to have weapons (certain persons offense), N.J.S.A. 2C:39-7(b)(1), and the

trial court sentenced him to five years of imprisonment with a five-year period

of parole ineligibility. Defendant's conviction arose from the police discovering

a handgun in his vehicle. Prior to his trial, the trial court denied defendant's

motion to suppress without an evidentiary hearing. After his conviction, he

appealed and, while retaining jurisdiction, we remanded the matter for an

evidentiary hearing "to determine whether the seizure of the handgun . . . was

permissible under the Plain View Doctrine." After our remand, the trial court

conducted the hearing and concluded that the police lawfully discovered

defendant's weapon in plain view.

      On appeal, defendant argues that the trial court erred by denying his

suppression motion, delivering a charge to the jury that contained a

mischaracterization of a witness' identification testimony, and failing to

properly sanitize his prior convictions when required during the trial. For the

reasons that follow, we affirm.

      The facts leading to defendant's arrest and conviction as developed at his

trial are summarized as follows. During the evening of September 1, 2015,

Paterson police officers were dispatched to a memorial event for a homicide


                                                                         A-2839-16T4
                                       2
victim who was killed earlier in the day in the area where the event was

occurring. As the police arrived, a crowd of participants began to quickly

disperse. While observing the area, Detective Maribel Seabrooks noticed a

Hispanic male, whom she later identified as defendant, exiting a parked white

minivan with tinted windows, rather than leaving the scene with the crowd.

      Detective Jack DeSalvo arrived at the scene as part of the investigation

relating to the homicide. He began to canvass the area for weapons or drugs that

a participant in the memorial may have dropped. He went over to the van that

Seabrooks had been watching and looked under it and through the driver-side

window, which was opened by about three to four inches, and observed a black

semiautomatic nine millimeter handgun.

      After discovering the weapon, DeSalvo did not enter the van, but

contacted Detective Michael Cossari of the Crime Scene Unit and notified the

other detectives at the scene about the gun. Cossari responded and upon his

arrival, he took photographs of the van and the surrounding area before entering

the vehicle to retrieve the gun. The gun was later sent to State Police Trooper

Daniel Studzinski, an expert in Firearms and Firearms Operability, for ballistics

testing. Trooper Studzinski concluded that the gun "was operable and capable

of being discharged."


                                                                         A-2839-16T4
                                       3
      While the police were retrieving the gun from his van, defendant was

walking away from the area where it was parked.             As he did so, police

apprehended, arrested, and took him to police headquarters. The police also

confirmed that defendant owned the van.

      A grand jury returned an indictment charging defendant with one count of

possession of weapon for an unlawful purpose in the second-degree, N.J.S.A.

2C:39-4(a)(1), one count of unlawful possession of a weapon in the second-

degree, N.J.S.A. 2C:39-5(b), and the certain persons offense. Prior to trial, the

State elected to proceed only on the certain persons offense.

      Also prior to his trial, defendant filed a motion to suppress. The trial court

denied the motion without an evidentiary hearing after concluding that the police

were lawfully canvassing the area of the memorial event and searching vehicles

"to obtain information about a homicide."

      At trial, Seabrooks, DeSalvo, Cossari, and Studzinski testified for the

State. Defendant did not testify or present any witnesses. The parties stipulated

to various facts relating to the weapon that was recovered, the appropriate chain

of custody that police followed, and the van being registered to defendant. As

to defendant's underlying prior conviction that formed the basis for the certain

persons offense charge, the parties stipulated to the details about and to the


                                                                            A-2839-16T4
                                         4
admission of defendant's January 14, 2011 judgment of conviction 1 "for

distribution of a controlled dangerous substance, which made it unlawful for him

to purchase, own, possess, or control a firearm in the State of New Jersey." It

was undisputed that the judgment of conviction for that offense indicated that

defendant received a sentence of probation with a 364-day jail term.

      At the end of the State's case, defendant made a motion for a judgment of

acquittal, arguing that the State failed to prove that he had a knowing intent to

possess the weapon. The State argued that there was constructive possession of

the gun when defendant was seen exiting the vehicle that was registered to him

and where the gun was visible to any occupant or outside observer. The trial

court denied the motion and found that the State produced enough evidence for

the jury to consider whether defendant was guilty beyond a reasonable doubt.

At the conclusion of the trial, a unanimous jury found defendant guilty of the

certain persons offense.

      Prior to sentencing, defendant filed a "motion to set aside the verdict and

enter a judgment of acquittal."      The motion was supported by counsel's


1
  Although marked in evidence, neither party has provided us with a copy of the
judgment of conviction. We understand that only the first page of the document
was admitted into evidence.



                                                                         A-2839-16T4
                                       5
certification in which defendant argued that a Brady2 discovery violation that

had been ruled upon by another judge before trial, deprived him of a fair trial.

He also contended for the first time that the prosecutor's reference during

summations to his underlying conviction, as stipulated to by the parties,

deprived him of a fair trial, as did the jury's consideration of a copy of his

judgment of conviction for the drug offense and the jury charge that referred to

it was well. In addition, defendant argued for the first time that the information

about the earlier conviction should have been sanitized under State v. Brown,

180 N.J. 572, 585 (2004). Finally, he argued that the State failed "to prove

beyond a reasonable doubt . . . that . . . defendant had knowledge or knowingly

possessed, purchased, owned, or controlled a hand gun." After considering the

motion, the trial court denied defendant's motion, placing its reasons on the

record, and proceeded to impose its sentence.

       After our remand, the trial court conducted an evidentiary hearing on the

sole issue of whether DeSalvo lawfully recovered the gun. DeSalvo testified

and recounted the events leading to his discovery of the weapon in defendant's

vehicle and about several photos of the vehicle and the gun. After considering

the testimony and photographs, the trial court found that DeSalvo was credible


2
    Brady v. Maryland, 377 U.S. 83 (1963).
                                                                          A-2839-16T4
                                        6
and that he was lawfully in the area conducting an investigation when he saw

the gun in plain view because of the way the gun was placed in the car and the

facts that the window was partially open and the door was unlocked.

      On appeal, defendant specifically argues the following:

            POINT I

            THE MOTION COURT COMMITTED REVERSIBLE
            ERROR WHEN DENYING THE DEFENSE'S
            REQUEST FOR AN EVIDENTIARY HEARING ON
            THE         SUPPRESSION       MOTION,
            NOTWITHSTANDING MATERIAL FACTS IN
            DISPUTE.

            POINT II

            THE COURT MISCHARACTERIZED THE TRIAL
            TESTIMONY DURING THE JURY INSTRUCTIONS
            WHEN STATING THAT OFFICER SEABROOKS
            TESTIFIED THAT SHE IDENTIFIED MR. ROSARIO
            AS THE INDIVIDUAL WHO COMMITTED THE
            CRIME, WHEN SHE HAD ONLY IDENTIFIED HIM
            AS THE PERSON WHO EXITED THE VAN. (NOT
            RAISED BELOW).

            POINT III

            PURSUANT TO STATE V. BROWN, THE TRIAL
            COURT HAD AN INDEPENDENT OBLIGATION
            TO SANITIZE MR. ROSARIO'S PREDICATE
            OFFENSE, WITHIN BOTH THE PRIOR JUDGMENT
            OF CONVICTION AND THE JURY CHARGE
            ITSELF. (NOT RAISED BELOW).

      We are not persuaded by any of defendant's contentions.

                                                                      A-2839-16T4
                                      7
      Turning first to defendant's argument about the denial of his suppression

motion, at the outset, we note that after the remand hearing conducted by the

trial court, defendant did not file a supplemental brief challenging the trial

court's decision. The State submitted a supplemental brief in which it argued

that the trial court correctly found that DeSalvo found defendant's weapon in

plain view.

      Because defendant did not challenge the trial court's determination after

the remand and the focus of his original argument on appeal was that the court

failed to conduct that hearing, we conclude defendant's appeal from the denial

of his suppression motion is now moot. See State v. Alford, 99 N.J. 199 (1984);

State v. Davila, 443 N.J. Super. 577, 584 (App. Div. 2016) (explaining that New

Jersey courts "do not resolve issues that have become moot due to the passage

of time or intervening events" (quoting City of Camden v. Whitman, 325 N.J.

Super. 236, 243 (App. Div. 1999))). To the extent that defendant's challenge

can be understood to relate to issues beyond the denial of an evidentiary hearing,

we find it to be without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(2). We affirm the motion's denial substantially for the

reasons expressed by the trial court in its July 16, 2018 oral decision, which we

conclude was supported by substantial, credible evidence and was legally


                                                                          A-2839-16T4
                                        8
correct. See State v. Watts, 223 N.J. 503, 516 (2015) (addressing our standard

of review); State v. Earls, 214 N.J. 564, 592 (2013) (addressing the plain view

exception to the warrant requirement); State v. Reininger, 430 N.J. Super. 517,

534 (App. Div. 2013) ("[a] simple observation into the interior of an automobile

by a police officer located outside the automobile is not a 'search' within the

meaning of the Fourth Amendment" (alteration in original) (quoting State v.

Foley, 218 N.J. Super. 210, 215 (App. Div. 1987))).

      We next address defendant's contention that the trial court erred when it

"mischaracterized" Seabrooks' testimony about her observation of defendant. At

trial, Seabrooks testified that she clearly saw the individual who exited the white

van, who she identified as defendant in court.

      The court, as part of its jury instructions regarding Seabrooks' in-court

identification of defendant, described her testimony as follows:


            The State has presented the testimony of Officer
            Seabrooks. You will recall that this witness identified
            the defendant in court as the person who committed the
            crime. The State also presented testimony that, on a
            prior occasion, before this trial, this witness identified
            the defendant as the person who committed this
            offense. According to this witness, her identification
            of the defendant was based upon the observations and
            perceptions that she made of the perpetrator at the time
            the offense was being committed.


                                                                           A-2839-16T4
                                        9
      The court also instructed that in order to prove defendant was guilty of the

certain persons offense, the State had to prove the elements of the offense

beyond a reasonable doubt. It stated:

            First, that [one of the exhibits entered into evidence
            during trial] is a firearm. Second, that . . . defendant
            knowingly purchased, owned, possessed, or controlled
            the firearm on September 1[], 2015[.] And third,
            that . . . defendant is a person who has been previously
            convicted of distribution of a controlled dangerous
            substance.

      The court also advised the jury that "constructive possession" referred to:

            [P]ossession in which the possessor does not physically
            have the item on his person, but is aware that the item
            is present, and is able to, and has the intention to
            exercise control of it. So someone who has knowledge
            of the character of an item and knowingly has both the
            power and the intention, at a given time, to exercise
            control over it, either directly or to another person or
            persons, is then in constructive possession of that item.

      Defendant, who did not object to the jury instructions at trial, now

maintains that contrary to what the court stated, Seabrooks identified defendant

as the individual exiting the van, but did not testify that she saw or identified

defendant as committing the certain persons offense or that defendant had the

gun on his person.     For that reason, defendant maintains that the court's

instruction was misleading. He adds that, in viewing the charge as a whole and

the absence of additional testimony regarding other individuals in the van, the

                                                                          A-2839-16T4
                                        10
jurors may have assumed that the "mischaracterization" of the identification

stemmed from the trial court's inference that defendant possessed the gun by

virtue of leaving the van. We find no merit to this contention.

      As defendant did not raise this issue before the trial court, we consider

whether the trial court's instruction was erroneous and, if so, whether the error

constitutes plain error. R. 2:10-2; see also State v. Funderburg, 225 N.J. 66, 79

(2016). As applied to jury instructions, plain error is an error that "prejudicially

affect[s]" a defendant's substantial rights in a "sufficiently grievous" manner,

which has the "clear capacity to bring about an unjust result." State v. Afanador,

151 N.J. 41, 54 (1997) (quoting State v. Jordan, 147 N.J. 409, 422 (1997)); see

also Funderburg, 225 N.J. at 79. "The mere possibility of an unjust result is not

enough. To warrant reversal . . . an error at trial must be sufficient to raise 'a

reasonable doubt . . . as to whether the error led the jury to a result it otherwise

might not have reached.'" Funderburg, 225 N.J. at 79 (second alteration in

original) (quoting State v. Jenkins, 178 N.J. 347, 361 (2004)).

      To be sure, "[a]ppropriate and proper charges are essential for a fair trial."

State v. Baum, 224 N.J. 147, 158-59 (2016) (alteration in original) (quoting State

v. Reddish, 181 N.J. 553, 613 (2004)).           "The trial court must give 'a

comprehensible explanation of the questions that the jury must determine,


                                                                            A-2839-16T4
                                        11
including the law of the case applicable to the facts that the jury may find.'" Id.

at 159 (quoting State v. Green, 86 N.J. 281, 287-88 (1981)). "Thus, the court

has an 'independent duty . . . to ensure that the jurors receive accurate

instructions on the law as it pertains to the facts and issues of each case,

irrespective of the particular language suggested by either party.'"             Ibid.

(alteration in original) (quoting Reddish, 181 N.J. at 613). "Because proper jury

instructions are essential to a fair trial, 'erroneous instructions on material points

are presumed to' possess the capacity to unfairly prejudice the defendant." Ibid.

(quoting State v. Bunch, 180 N.J. 534, 541-42 (2004)); see also State v.

Singleton, 211 N.J. 157, 182-83 (2012).

      Model jury charges are a valuable resource and may guide a court's

instructions to the jury. See State v. Concepcion, 111 N.J. 373, 379 (1988).

"When a jury instruction follows the model jury charge, although not

determinative, 'it is a persuasive argument in favor of the charge as delivered.'"

State v. Whitaker, 402 N.J. Super. 495, 513-14 (App. Div. 2008) (quoting State

v. Angoy, 329 N.J. Super. 79, 84 (App. Div. 2000)).

      Here, it is undisputed that the challenged charge essentially mirrored the

model jury charge. See Model Jury Charges (Criminal) "Identification: In-Court

and Out-of-Court Identifications" (rev. July 19, 2012). Moreover, there was no


                                                                              A-2839-16T4
                                         12
dispute that Seabrooks testified that it was defendant who was the person who

left the van in which the weapon was found. It was never alleged that the

weapon was found on defendant, only that he possessed it by having it in his

vehicle, and the trial court charged the jury with the appropriate definition of

possession.

      Under these circumstances, we are satisfied that the trial court's jury

charge, taken as a whole, did not mischaracterize Seabrooks' testimony. We

therefore discern no error, let alone plain error, in the court's charge to the jury.

The charge was given in accordance with the Model Jury Charge, and "'the

charge as a whole [was not] misleading[ and] set[] forth accurately and fairly

the controlling principles of law.'" State v. McKinney, 223 N.J. 475, 496 (2015)

(quoting State v. Jackmon, 305 N.J. Super. 274, 299 (App. Div. 1997)).

      Last, we consider defendant's argument that his trial was "fatally flawed"

because the details of his prior felony conviction for a drug offense were not

sanitized for the jury. The parties brought defendant's prior conviction for a

drug offense to the attention of the jury through a stipulation that the conviction

was the basis for the certain persons offense charge made against him. Based

on that stipulation, without any objection, defendant's judgment of conviction

for the underlying offense was admitted into evidence without redaction. During


                                                                             A-2839-16T4
                                        13
summations, the prosecutor referred to the conviction without any objection by

defendant. In addition, without objection, during the instructions to the jury, the

trial court advised the jury of the nature of the specific charge and that "the

parties have stipulated or agreed that . . . defendant has previously been

convicted of distribution of a controlled dangerous substance." It did so again,

without objection, when describing the elements of the certain persons offense

that the State had to prove beyond a reasonable doubt.

      The trial court also issued to the jury a limiting instruction as to its use of

the stipulation about defendant's prior conviction. The court instructed that the

evidence of defendant's prior crime

            has been introduced for the specific purpose of
            establishing an element of the present offense. You
            may not use this evidence to decide that . . . defendant
            has a tendency to commit crimes or that he is a bad
            person. That is, you may not decide that, just
            because . . . defendant has committed prior crimes, he
            must be guilty of the present crime.

      The reason that defendant never objected to the use of the details of his

prior conviction became apparent during oral argument on defendant's motion

to set aside the verdict.    At that time, defense counsel explained that the

stipulation was entered into for strategic purposes so that the jury would not

speculate defendant had any type of "big conviction" and, as stated in his


                                                                             A-2839-16T4
                                        14
judgment of conviction, it would know he only received probation for his

offense.

      On appeal, relying upon the Supreme Court's opinion in Brown, defendant

argues that not sanitizing the details of his prior offense resulted in an unfair

trial. He contends that the court violated Brown by not instructing the jury that

he was only convicted of a predicate offense and that the details of his prior

offense were not redacted from the judgment of conviction.              He adds that

repeated references to his conviction were "entirely unnecessary" and

prejudicial.    For these reasons, he argues that a reversal is required.         We

disagree.

      Because defendant's contentions are raised for the first time on appeal,

"we review for plain error." Funderburg, 225 N.J. at 79.

               Under that standard, we disregard any alleged error
               "unless it is of such a nature as to have been clearly
               capable of producing an unjust result." The mere
               possibility of an unjust result is not enough. To warrant
               reversal by this [c]ourt, an error at trial must be
               sufficient to raise "a reasonable doubt . . . as to whether
               the error led the jury to a result it otherwise might not
               have reached."

               [Ibid. (second     alteration   in   original)   (citations
               omitted).]

      Applying that standard, we find no plain error here.


                                                                             A-2839-16T4
                                          15
     The certain persons offense statute sets forth predicate offenses for which

a defendant must have been convicted prior to being found in possession of a

weapon.

           N.J.S.A. 2C:39-7(b)(1) provides that[:]

                 [a] person having been convicted in this
                 State or elsewhere of the crime of
                 aggravated assault, arson, burglary, escape,
                 extortion, homicide, kidnapping, robbery,
                 aggravated sexual assault, sexual assault,
                 bias intimidation in violation of [N.J.S.A.]
                 2C:16-1, endangering the welfare of a child
                 pursuant to [N.J.S.A.] 2C:24-4, stalking
                 pursuant to [L. 1992, c. 209 (N.J.S.A.
                 2C:12-10)] or a crime involving domestic
                 violence as defined in section 3 of [L.
                 1991, c. 261 (N.J.S.A. 2C:25-19)], . . . or a
                 person having been convicted of a crime
                 pursuant to the provisions of [N.J.S.A.]
                 2C:35-3 through      [N.J.S.A.]    2C:35-6,
                 inclusive; section 1 of [L. 1987, c. 101
                 (N.J.S.A. 2C:35-7)]; [N.J.S.A.] 2C:35-11;
                 [N.J.S.A.] 2C:39-3; [N.J.S.A.] 2C:39-4; or
                 [N.J.S.A.] 2C:39-9 who purchases, owns,
                 possesses or controls a firearm is guilty of
                 a crime of the second degree and upon
                 conviction thereof, the person shall be
                 sentenced to a term of imprisonment by the
                 court.

           [State v. Bailey, 231 N.J. 474, 484 (2018) (alterations
           in original).]




                                                                        A-2839-16T4
                                     16
      In Brown, the Court stated that where a defendant stipulated that he was

previously convicted of a predicate offense, there is no need to explain the nature

of the offense to the jury, as the State is relieved of the need to offer any more

proof on that subject. Brown, 180 N.J. at 585. "If the defendant does not

stipulate, then the trial court should sanitize the offense or offenses and limit the

evidence to the date of the judgment." Ibid.

      In Bailey, the Court clarified Brown "[t]o the extent that Brown mentioned

in dicta that, in cases where the defendant does not stipulate, all that is requi red

is the date of the judgment . . . ."    Bailey, 231 N.J. at 491.       In that case,

"defendant did not stipulate to the predicate convictions that prohibited him

from possessing a firearm. The parties agreed that evidence of defendant's prior

convictions would be sanitized, that is, 'redacted except for the date and the

degree of the offense.'" Id. at 478-79. After considering the defendant's appeal,

we affirmed his conviction, "determin[ing] that any error was invited. . . . [as

we] concluded that no injustice occurred as the State was ready and able to

introduce evidence of defendant's prior convictions but redacted them on

defense counsel's request." Id. at 480.




                                                                             A-2839-16T4
                                        17
      In reversing our determination, the Court first reiterated the information

that should go to the jury when a defendant stipulates to having been convicted

of a predicate offense. It stated:

            If a defendant chooses to stipulate, evidence of the
            predicate offense is extremely limited: "[t]he most the
            jury needs to know is that the conviction admitted by
            the defendant falls within the class of crimes that . . .
            bar a convict from possessing a gun[.]" [Old Chief v.
            U.S., 519 U.S. 172, 190-91 (1997)]. A defendant who
            stipulates can therefore prevent the State from
            presenting evidence of the name and nature of the
            offense. Provided that the stipulation is a knowing and
            voluntary waiver of rights, placed on the record in
            defendant's presence, the prosecution is limited to
            announcing to the jury that the defendant has
            committed an offense that satisfies the statutory
            predicate-offense element.

            [Id. at 488 (first, second, and third alterations in
            original) (emphasis added).]

      The Court stated, however, that a defendant could request that the jury be

provided with more detail. In reviewing the model jury charge that was in effect

at defendant's trial here,3 the Court noted that the instruction to the charge

advised that "'[n]othing prevents a defendant, however, from choosing to inform

the jury of the name of the prior crime of which he/she was convicted .'" Id. at


3
  The charge was later amended. See Model Jury Charges (Criminal), "Certain
Persons Not To Have Any Firearms (N.J.S.A. 2C:39-7(b)(1))" (rev. Feb. 12,
2018).
                                                                        A-2839-16T4
                                      18
487 (emphasis added) (quoting Model Jury Charges (Criminal), "Certain

Persons Not To Have Any Firearms (N.J.S.A. 2C:39-7(b)(1))" 1 n.4 (rev. June

13, 2005)).

      Addressing the nature of the information that a jury must consider where

there is no stipulation, the Court stated the following:

              [A] certain persons conviction cannot stand without
              proof that a defendant has been previously convicted of
              an offense specifically enumerated in the certain
              persons statute. When a defendant refuses to stipulate
              to a predicate offense under the certain persons statute,
              the State shall produce evidence of the predicate
              offense: the judgment of conviction with the unredacted
              nature of the offense, the degree of offense, and the date
              of conviction.

              [Id. at 490-91.]

      Unlike the defendants in Brown and Bailey, defendant here stipulated that

he was previously convicted for distributing a controlled dangerous substance

and wanted the jury to know he only received probation for that offense as

compared to being guilty of a more serious crime. For that reason, the trial court

instructed the jury about the nature of defendant's predicate offense and allowed

the judgment of conviction to be admitted into evidence without redaction. It

did so at defendant's request and without any objection, despite numerous




                                                                           A-2839-16T4
                                         19
opportunities for defendant to raise one. Under these circumstances, we discern

no error in the trial court's actions.

      Even if it was error, the inclusion of the identity of the offense and

sentence was the result of invited error. "Under that settled principle of law,

trial errors that 'were induced, encouraged or acquiesced in or consented to by

defense counsel ordinarily are not a basis for reversal on appeal.'" Id. at 490

(quoting State v. A.R., 213 N.J. 542, 561 (2013)). We rely upon the doctrine of

invited error to prevent a "'disappointed litigant' [from] argu[ing] on appeal that

a prior ruling was erroneous 'when that party urged the lower court to adopt the

proposition now alleged to be error.'" Ibid. (quoting A.R., 213 N.J. at 561). We

will not apply the doctrine where, for example as in Bailey, "the error cut

mortally into defendant's due process right to have the jury decide each el ement

beyond a reasonable doubt" through the prior conviction's redaction, eliminating

any reference that it was for a predicate offense necessary to proving a certain

persons offense. Ibid.

      Here, it is undisputed that defendant wanted the jury to know the natu re

of his underlying conviction, even though all the jury needed to know was that

it satisfied the element of a predicate offense for a certain persons conviction.

Defense counsel explained the strategy underlying defendant's consent to the


                                                                           A-2839-16T4
                                         20
trial court's actions was an attempt to minimize the impact of a prior conviction.

Defendant's decision to allow the information to go to the jury without objection

does not entitle him to now complain about the court's actions simply because

the strategy was not successful. Moreover, even if the error, if any, was not

invited, we conclude that based on the other evidence adduced at trial and the

trial court's limiting instruction, the admission of the details about his drug

offense was not clearly capable of producing an unjust result.

      Affirmed.




                                                                          A-2839-16T4
                                       21